DETAILED ACTION
Claims 1-6, 8-13 and 15-17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 October 2021 has been entered.
Response to Amendment
With regard to the Final Office Action from 13 August 2021, the Applicant has filed a response on 13 October 2021.
New claims - 16 and 17 have been added.
Response to Arguments
Applicant’s arguments with regard to the independent claims’ limitation of “determining current event information of the targeted device …” (Remarks: page 10 par 4), filed 13 October 2021, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection given to these claims through the use of Torok et al (US 2014/0343946 A1) has been withdrawn. The claims will now be addressed based on their current presentation in the section below.
Allowable Subject Matter
Claims 1-6, 8-13 and 15-17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method for providing a speech service, comprising:
receiving request information sent by a device, the request information comprising first event information, second event information, third event information and speech information, wherein the first event information is used for indicating a first event occurring on the device when the device sends the request information to locate a function to be enabled according to the first event information, the first event information comprising speech input event information used for instructing a user to input the speech information, the second event information is used for indicating a second event occurring on the device when the device sends the response channel establishing request, and the third event information is used for indicating a third event occurring on the device when the device sends a status report message;
analyzing the speech information, and determining a targeted device;
determining current event information of the targeted device and current status information corresponding to the current event information based on the first event information, the second event information or the third event information;
generating response information according to the current event information of the targeted device, the current status information, a functional interface directory and the speech information; and
sending the response information to the targeted device for the targeted device to perform an operation indicated by the operation instruction.

Closest Prior Art
The reference of Yang et al (US 2019/0182070 A1) provides teaching for determining an event occurring at a smart device, the event being reported along with its associated event name with a message being sent to a cloud device ([0045]-[0048]), a cloud device that receives event information from a smart device, and the cloud device may determine an action identifier, and then control arguments are sent in an action message back to the smart device (locating a function to be enabled at a targeted device according to the first event information) [0072], speech being contained by an event [0103]. It further teaches of determining a target connected device based on vocabulary associated with the device using provided speech command, generating a response based on the determined targeted device as well as the associated vocabulary obtained from the provided speech [0061].
Torok et al (US 2014/0343946 A1) provides teaching for sending state information as well as (second) event information over an established channel [0075], state information being provided in response to requests to applications that have previously been requested [0010], a state reporting module which reports on operating status information of the user device and can report on changes in operation states (as third event information) [0044].
Birenheide et al (US 2007/0055958 A1) provides teaching for determining an information collection strategy for a current event and collects state information for a target device [0038].
BANG et al (US 2016/0034253 A1) provides teaching for performing a request by generating first, second, and third input events [0329].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method for providing speech service involving the determining of current event 
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6 and 16 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 8, the prior art taken alone or in combination 
fail to teach, inter alia, an apparatus for providing speech service involving the determining of current event information of a targeted device and the current status information that corresponds to the current event information, based on one of the indicated first, second or third even information.
Claim 8 is hereby allowed over the prior art of record.
Dependent claims 9, 10, 11, 12, 13 and 17 depend on claim 8 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 15, the prior art taken alone or in combination 
fail to teach, inter alia, a non-transitory computer storage media storing a computer program that executes the technique of determining of current event information of a targeted device and the current status information that corresponds to the current event information, based on one of the indicated first, second or third even information.
Claim 15 is hereby allowed over the prior art of record.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657